Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 jillian@jilliansidoti.com www.jilliansidoti.com CA Bar #244269 August 4, 2010 RE:Commonwealth Realty Partners, Inc Form S-11 Originally Filed on December 16, 2009 File No. 333-164986 To whom it may concern, We hereby request to withdraw our acceleration request for the above referenced file requested forFriday, July 23, 2010. Accordingly, we are in the process of making appropriate updates to the file and once such updates are complete, will make a new request for acceleration in accordance with Rule 461 under the Securities Act of 1933. Thank you for your assistance. Sincerely, /s/ Jillian Ivey Sidoti Counsel for Commonwealth Realty Partners, Inc. du/JIS
